People v Kastner (2015 NY Slip Op 07215)





People v Kastner


2015 NY Slip Op 07215


Decided on October 6, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2015

Gonzalez, P.J., Mazzarelli, Sweeny, Richter, Manzanet-Daniels, JJ.


15770 4712/10

[*1] The People of the State of New York, Respondent,
vJoseph Kastner, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J. at speedy trial motion; Daniel P. FitzGerald, J. at jury trial and sentencing), convicting defendant of two counts of scheme to defraud in the first degree, and sentencing him to concurrent terms of one year, unanimously affirmed.
The court properly denied defendant's speedy trial motion.
The period from November 16 to December 6, 2010 was correctly excluded as a reasonable time to prepare after the court's decision on defendant's motions (see CPL 30.30[4][a]; People v Davis, 80 AD3d 494 [1st Dept 2011]). The period from January 18 to February 1, 2011 was also correctly excluded since defense counsel actively participated in setting the adjourned date and
sought a longer adjournment for his own convenience (see CPL 30.30[4][b]; People v Matthews, 227 AD2d 313 [1st Dept 1996], lv denied 88 NY2d 989 [1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 6, 2015
CLERK